DETAILED ACTION
This office action is in response to the amendments filed on August 3, 2021.
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 4-5, 8, and 18 are withdrawn as Non-Elected claims.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/25/2019.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0135873) in view of Yoon (US 2018/0175143).

With respect to Claim 1, Wu discloses (Fig. 8) most aspects of the current invention including a semiconductor device comprising:
a substrate (101) including a first region and a second region (left and right)
a device isolation layer (180) in the substrate between the first region and the second region, the device isolation layer including:
a buried dielectric layer (180) in a trench (170) that is recessed from a top surface of the substrate, 
a semiconductor layer (140) on the top surface of the substrate of the first region
a first gate pattern (210) on the semiconductor layer
However, Wu does not explicitly disclose wherein a first liner layer between the trench and the buried dielectric layer and a protrusion on a top surface of the device isolation layer.
On the other hand, Yoon discloses (Fig. 1-4) a semiconductor device comprising a device isolation layer (107) in a substrate (101) between a first region and a second region, the device isolation layer including a first liner layer (103) between the trench and the buried dielectric layer and a protrusion on a top surface of the device isolation layer. Yoon teaches doing so to bury a sub trench which is produced by forming the first insulation liner and the second insulation liner in the trench (par 29).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein a first liner layer between the trench and the buried dielectric layer and a protrusion on a top surface of the device isolation layer in the 
With respect to Claim 2, Yoon discloses (Fig. 1-4), wherein the buried dielectric layer has a concave top surface, and the protrusion has a flat top surface.
With respect to Claim 3, Yoon discloses (Fig. 1-4), wherein the protrusion is spaced apart from the semiconductor layer.
With respect to Claim 6, Yoon discloses (Fig. 1-4) wherein the device isolation layer further includes a second liner layer (105) between the first liner layer (103) and the buried dielectric layer, wherein the protrusion directly contacts a top surface of the buried dielectric layer and is spaced apart from top surfaces of the first and second liner layers.
With respect to Claim 13, Wu discloses (Fig. 8) wherein the semiconductor layer is an epitaxial layer.
With respect to Claim 14, Wu discloses (Fig. 8) most aspects of the current invention including a semiconductor device comprising:
a substrate (101) including a buried dielectric layer (180) disposed in a trench (170) that is recessed from a top surface of the substrate, the buried dielectric layer defining a first region and a second region (left and right)of the substrate;
a semiconductor layer (140) on the top surface of the substrate of the first region
a first gate pattern (210) on the semiconductor layer
However, Wu does not explicitly disclose wherein the buried dielectric layer includes:   a first part adjacent to a first sidewall of the trench; a second part adjacent to a second sidewall of the trench, the second sidewall facing the first sidewall; and a third part between the first part and the second part, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts.
On the other hand, Yoon discloses (Fig. 1-4) a semiconductor device comprising a device isolation layer (107) in a substrate (101) between a first region and a second region, the device isolation layer including a buried dielectric layer, the a buried dielectric layer includes  a first part adjacent to a first sidewall of the trench; a second part adjacent to a second sidewall of the trench, the second sidewall facing the first sidewall; and a third part between the first part and the second part, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts. Yoon teaches doing so to bury a sub trench which is produced by forming the first insulation liner and the second insulation liner in the trench (par 29).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the buried dielectric layer includes:   a first part adjacent to a first sidewall of the trench; a second part adjacent to a second sidewall of the trench, the second sidewall facing the first sidewall; and a third part between the first part and the second part, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts in the device of Wu due to 
With respect to Claim 15, Yoon discloses (Fig. 1-4), wherein a radius of curvature of the top surface of the third part is less than a radius of curvature of the top surface of the first part and a radius of curvature of the top surface of the second part.
Regarding claim 15, Differences in the radius will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radius are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the radius and similar radius are known in the art (see e.g. Yoon), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wu.
The specification contains no disclosure of either the critical nature of the claimed radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0135873) in view of Yoon (US 2018/0175143) and in further view of Lin (US 8,053,323).
With respect to Claim 9, Wu discloses (Fig. 8) most aspects of the current invention. However, Wu does not show further comprising a dummy gate pattern on a top surface of the protrusion.
On the other hand, Lin discloses (Fig. 6) a semiconductor device comprising a device isolation layer (50) in a substrate (45) between a first region and a second region, a buried dielectric layer (50) in a trench that is recessed from a top surface of the substrate, and further comprising a dummy gate pattern (90B) on a top surface of the buried dielectric layer. Lin teaches doing so to improve CD uniformity (column 8 lines 23-29).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein further comprising a dummy gate pattern on a top surface of the protrusion in the device of Wu to improve CD uniformity.
With respect to Claim 10, Yoon discloses (Fig. 1-4), wherein the top surface of the device isolation layer being located at a level that is lower than the top surface of the substrate. Lin discloses (Fig. 6) wherein the first gate pattern extends onto a portion of the top surface of the device isolation layer and the first gate pattern is spaced apart from the device isolation layer.
With respect to Claim 11, Yoon 
With respect to Claim 12, Lin discloses (Fig. 6) further comprising a second gate pattern on the second region of the substrate, wherein the first gate pattern includes a first gate dielectric layer, a first conductive type metal layer, a second conductive type metal layer, a first polysilicon layer, and a first metal layer that are sequentially stacked on the semiconductor layer, and wherein the second gate pattern includes a second gate dielectric layer, a third conductive type metal layer, a second polysilicon layer, and a second metal layer that are sequentially stacked on the substrate of the second region.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azmat (US 2017/0117223) in view of Wu (US 2020/0135873) and in further view of Yoon (US 2018/0175143).
With respect to Claim 16, Azmat discloses (Fig. 40) most aspects of the current invention including a semiconductor device comprising:
a substrate (200) including a cell array section and a peripheral circuit section
a first device isolation layer (202) disposed in the substrate of the cell array section and defining a plurality of cell regions on the cell array section of the substrate
a second device isolation layer (202) disposed in the substrate of the peripheral circuit section and defining a first gate region and a second gate region on the peripheral circuit section of the substrate, 

However, Azmat does not explicitly disclose wherein the second device isolation layer including a buried dielectric layer in a trench recessed from a top surface of the substrate, and a first liner layer between the trench and the buried dielectric layer, a plurality of cell gate lines extending across the cell regions in one direction and a semiconductor layer on the top surface of the substrate of the first gate region.
On the other hand, Wu discloses (Fig. 8) a semiconductor device comprising device isolation layer (180) in the substrate between the first region and the second region, the device isolation layer including a semiconductor layer (140) on the top surface of the substrate of the first region and a first gate pattern (210) on the semiconductor layer. Wu teaches doing so to form a complementary metal oxide semiconductor (CMOS) device, where a p-channel MOSFET and n-channel MOSFET are electrically coupled together.
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein a plurality of cell gate lines extending across the cell regions in one direction and a semiconductor layer on the top surface of the substrate of the first gate region in the device of Azmat to form a complementary metal oxide semiconductor (CMOS) device, where a p-channel MOSFET and n-channel MOSFET are electrically coupled together.
However, Wu does not explicitly disclose wherein a first liner layer between the trench and the buried dielectric layer and a protrusion on a top surface of the device isolation layer.

On the other hand, Yoon discloses (Fig. 1-4) a semiconductor device comprising a device isolation layer (107) in a substrate (101) between a first region and a second region, the device isolation layer including a first liner layer (103) between the trench and the buried dielectric layer and a protrusion on a top surface of the device isolation layer. Yoon teaches doing so to bury a sub trench which is produced by forming the first insulation liner and the second insulation liner in the trench (par 29).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein a first liner layer between the trench and the buried dielectric layer and a protrusion on a top surface of the device isolation layer in the device of Azmat due to bury a sub trench which is produced by forming the first insulation liner and the second insulation liner in the trench.
With respect to Claim 17, Yoon discloses (Fig. 1-4), wherein the isolation layer further includes a second liner layer between the first liner layer and the buried dielectric layer, wherein the protrusion directly contacts with a top surface of the buried dielectric layer.
With respect to Claim 19, Yoon discloses (Fig. 1-4), wherein a top surface of the first device isolation layer is located at a level lower than a top surface of the protrusion, and the top surface of the second device isolation layer is exposed by the protrusion and is located at a level that is lower than the top surface of the first device isolation layer.
With respect to Claim 20, Yoon discloses (Fig. 1-4), wherein a top surface of the protrusion is located at a level that is higher than a top surface of the semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814